DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending in the application.
	In the Preliminary Amendment filed 30 March 2020, claims 7-8 were amended and new claims 10-19 were added.  These amendments have been entered. 

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “80”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “83” has been used to designate both “the first fixed seat” and “the body”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “71” (see Fig. 2).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air spring” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (US Patent 4,577,730).
	Re Claim 1:  Porter discloses a locking mechanism of movable equipment, comprising: 
a first torsion spring (75), enclasping the movable equipment (12); 

a switch (63), fixed with the other end (82) of the first torsion spring, wherein when the switch is rotated, the first torsion spring is twisted, and a diameter of an inner hole of the first torsion spring is increased to release the locking of the movable equipment (12).
	Re Claims 2:  Porter discloses a locking mechanism, further comprising: 
a second torsion spring (80), enclasping the movable equipment (12); and 
a second connection assembly (at 70), wherein one end (84) of the second torsion spring is fixed with the second connection assembly; 
the other end (83) of the second torsion spring is fixed with the switch (63); when the switch is rotated, the second torsion spring is twisted, and a diameter of an inner hole of the second torsion spring is increased to release the locking of the movable equipment (12).
	Re Claim 3:  Porter discloses a locking mechanism, wherein the first connection assembly (at 30) comprises: 
a first sleeve (55), arranged on the movable equipment (12) in a sleeving manner; and 
a first fixed seat (at 30; see Fig. 3), wherein the first fixed seat is fixedly connected with the first sleeve.
	Re Claim 4:  Porter discloses a locking mechanism, wherein the first fixed seat comprises a body (at 30; Fig. 3) and a casing (60; see Fig. 4); the body is fixed with the casing; and the first sleeve is fixed with the casing.
	Re Claim 5:  Porter discloses a locking mechanism, wherein the second connection assembly comprises: a second sleeve (70), arranged on the movable equipment (12) in a sleeving manner; and a second fixed seat (for example,. 60; Fig. 4), wherein the second fixed seat is fixedly connected with the second sleeve.

Re Claim 6:  Porter discloses a locking mechanism, wherein the first torsion spring (75) and the second torsion spring (80) are oppositely twisted (see Fig. 4).
	Re Claim 7:  Porter discloses a locking mechanism, wherein the movable equipment (12) is a linear mover (rod 12 is movable axially once the coil springs 75 and 80 are actuated) or a rotary mover.
	Re Claim 8:  Porter discloses movable equipment (12), being provided with the locking mechanism according to claim 7 (see rejection of claim 7 above).
	Re Claim 10:  See rejection of claim 2 above.
Re Claim 11:  See rejection of claim 3 above.
Re Claim 12:  See rejection of claim 4 above.
Re Claim 13:  See rejection of claim 5 above.
Re Claim 14:  See rejection of claim 6 above.
Re Claim 15:  See rejection of claim 2 above.
Re Claim 16:  See rejection of claim 3 above.
Re Claim 17:  See rejection of claim 4 above.
Re Claim 18:  See rejection of claim 5 above.
Re Claim 19:  See rejection of claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Porter (US Patent 4,577,730) as applied to claims 1-8 and 10-19 above, and further in view of Gropp (US Patent 3,533,658).
	Re Claim 9:  Porter, as discussed above for claim 8, discloses movable equipment significantly as claimed except it does not explicitly disclose wherein the movable equipment is an air spring maintained in an on state.
	Gropp teaches the use of movable equipment (see rod 12) for use in an adjustable vehicle seat (as in Porter), wherein the movable equipment comprise a rod (12) and a resetting spring (36; Fig. 2; much like the spring 15 in Porter), and further wherein the resetting spring (36) can be replaced with an air spring (see Col. 7 lines 43-47), for the purpose of biasing the seat back toward a forward position.
Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982) [discussed in MPEP 2144.06].
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Porter such that the movable equipment is an air spring maintained in an on state, for the purpose of biasing the seat back toward a forward position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678